            Case 2:19-cv-01942-KOB Document 1 Filed 11/29/19 Page 1 of 4                                 FILED
                                                                                                2019 Dec-02 AM 09:44
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA


 NORFOLK SOUTHERN RAILWAY
 COMPANY,

                               Plaintiff,            CIVIL ACTION NO.

                v.

 LINEAGE LOGISTICS, LLC,

                               Defendant.


                                            COMPLAINT

       Plaintiff Norfolk Southern Railway Company (“Norfolk Southern”), by and through its

attorneys, files this Complaint against defendant Lineage Logistics, LLC (“Lineage”) and in

support thereof, avers as follows:

                                             PARTIES

       1.      Norfolk Southern is a corporation incorporated under the laws of the

Commonwealth of Virginia with its principal place of business in Norfolk, Virginia.

       2.      Norfolk Southern operates as an interstate rail carrier subject to the jurisdiction of

the U.S. Surface Transportation Board (“STB”), and is governed by the provisions of the Interstate

Commerce Act, 49 U.S.C. § 10101, et seq.

       3.      Lineage is a Delaware limited liability company with its principal place of business

in Novi, Michigan.

       4.      Lineage operates a facility which received rail services from Norfolk Southern in

Attalla, Alabama.
            Case 2:19-cv-01942-KOB Document 1 Filed 11/29/19 Page 2 of 4



       5.       Upon information and belief, no members of Lineage are domiciled in the

Commonwealth of Virginia.

                                          JURISDICTION

       6.       Jurisdiction is based upon 28 U.S.C § 1337 as this is a cause of action arising under

the Interstate Commerce Act, 49 U.S.C. §§ 10101 et seq., and specifically 49 U.S.C. § 10746.

       7.       In the alternative, jurisdiction is also based upon 28 U.S.C. § 1332 as the plaintiff

and defendant are citizens of different states, and the amount at issue exceeds jurisdictional

requirements.

                                               VENUE

       8.       Venue properly lies in this district pursuant to 28 USC § 1391(b) because Lineage

is subject to personal jurisdiction in this judicial district, and a substantial part of the events or

omissions giving rise to the plaintiff’s claims occurred this judicial district.

                                     CAUSE OF ACTION
                               Failure to Pay Demurrage Charges

       9.       Pursuant to 49 U.S.C. § 10746, Norfolk Southern established rules related to the

assessment and computation of rail car demurrage and private rail car storage charges (“Demurrage

Charges”).

       10.      The rules, which set forth the manner in which Demurrage Charges are accrued and

assessed, are set out in Norfolk Southern tariffs, which are public tariffs posted on the internet.

       11.      Beginning in or about October of 2016, pursuant to the terms of Norfolk Southern’s

rail car demurrage tariffs, Norfolk Southern released rail cars into the possession of Lineage, and

Lineage accepted delivery of said rail cars.

       12.      Prior to the delivery of the aforementioned rail cars, Norfolk Southern provided

Lineage with actual written notice of Norfolk Southern’s demurrage tariffs.



                                                   2
            Case 2:19-cv-01942-KOB Document 1 Filed 11/29/19 Page 3 of 4



       13.     Between November 2016 and August 2018, Lineage failed to return possession of

railroad-controlled rail cars to Norfolk Southern within the allotted “free time” as prescribed by

Norfolk Southern’s demurrage tariffs and as a result accrued Demurrage Charges in accordance

with the terms of the governing tariffs.

       14.     Additionally, between November 2016 and August 2018, Lineage stored privately

owned railcars on Norfolk Southern’s track, and as a result accrued Demurrage Charges in

accordance with the terms of Norfolk Southern’ governing demurrage tariffs.

       15.     Norfolk Southern has performed all conditions precedent necessary to be entitled

to payment of the Demurrage Charges from Lineage.

       16.     Norfolk Southern submitted invoices to Lineage for the Demurrage Charges, and

these invoices were received by Lineage and Lineage made partial payments on some of the

invoices.

       17.     The total amount of the Demurrage Charges accrued by Lineage during this time

period total which remains due to Norfolk Southern is in an amount not less than $182,580.00.

       18.     Although demand has been made for payment of the unpaid Demurrage Charges,

Lineage has failed and refused to pay said charges.

       WHEREFORE, Plaintiff Norfolk Southern Railway Company respectfully demands that

judgment be entered in its favor and against defendant Lineage Logistics, LLC in an amount not

less than $182,580.00. Norfolk Southern also respectfully demands payment of any further

demurrage that may accrue up until the time of trial, along with prejudgment interest, finance

charges which accrue up until the time of trial, costs and attorneys’ fees, as required by Norfolk

Southern’s Tariff 6004 and other tariffs, and such other relief as the Court may allow.




                                                3
         Case 2:19-cv-01942-KOB Document 1 Filed 11/29/19 Page 4 of 4



                                                 Respectfully submitted,

                                                 RITCHEY & RITCHEY

                                          By:    /s/Gregory S. Ritchey
                                                 Gregory S. Ritchey
                                                 1740 Oxmoor Road, Suite 100
                                                 Birmingham, AL 35209
                                                 Telephone: (205) 271-3105
                                                 Facsimile: (205) 271-3111
                                                 Email: gsritchey@ritcheylaw.com


OF COUNSEL

KEENAN COHEN & MERRICK. P.C.
Jeffrey D. Cohen
Timothy L. Frey
125 Coulter Ave.
Suite 1000
Ardmore, PA 19003
Phone: (215) 609-1110
Fax: (215) 609-1117
Email: jcohen@freightlaw.net
Email: tfrey@freightlaw.net

Attorneys for Plaintiff Norfolk Southern Railway Company

Dated: November 29, 2019




                                             4
